DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of July 19, 2022 have been fully and carefully considered.  Applicant is thanked for correcting the numbering of claims and explanation as to the inadvertent omission of claim 12 in its entirety in the Preliminary Amendment of April 17, 2021.  Applicant has also made the amendments to the claims pursuant to the Non-Final Office Action of May 11, 2022 which deletes the “optionally” language, “if necessary” and other narrative language pointed out in the office action.  The claims as amended are now 35 USC 112(b) complaint with the exception of claim 11, which recites “plant” which will be amended to --system--; which has a claim interpretation of an apparatus or plurality of devices in operative connection, discussed in an interview with applicant’s representative on July 28, 2022. Authorization from Kenneth Florek to make to delete “plant” and insert –system-- to claim 11, line 1 by Examiner’s Amendment was granted on August 1, 2022. In the Non-Final Office Action of May 11, 2022 reasons for allowance were delineated in Paragraph 8 of the Office Action and will not be repeated.  Action on the merits of claims 1-11 and 13-22 follows:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth Florek on August 1, 2022.
The application has been amended as follows: 
In the Claims:

Claim 1, line 1, delete “(currently amended)1.” and insert --(currently amended)—

Claim 8, line 2, delete “practically” and insert --essentially--

Claim 11, line 1, delete “plant” and insert --system--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771